DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite, “a first frequency control terminal and a second frequency control terminal, the first frequency control terminal outputting a signal opposite in phase to a signal outputted by the second frequency control terminal”. “opposite in phase”, however, implies a signal with a period waveform, i.e. a phase, and it is unclear based on the instant disclosure whether the control signal is intended to be a waveform having a phase or if the limitation is merely intended to encompass complementary control signals. For the purpose of applying art, the examiner is interpreting the limitation the latter and suggests Applicant amend the change “opposite in phase to” to “inverted with”.
Claims 3 and 5 are rejected merely for inheriting the above deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US 2015/0097629).

Claim 1: Chong discloses a voltage-controlled oscillator (Figs.2 and 3, which is controlled by voltages provided as psel, s1sel, and s2sel, and which further is controlled by the digital values provided to the iDAC, shown in Fig.1 and Figs.5A and 5B; Further note that Figs.5A and 5B describe the ring oscillator as a “Ring VCO”), comprising: 
N stages of delay units (4 stages of delay units: 202 of Fig.2), a first output terminal (e.g. op) of a delay unit of an X-th stage is electrically connected to a first input terminal of a delay unit of an (X+1)-th stage (inp), a second output terminal of the delay unit of the X-th stage (om) is electrically connected to a fourth input terminal of the delay unit of the (X+1)-th stage (inm; see Fig.2, where a first path is each differential output connected to the input of the next differential stage, before being fed back from the 4th stage to the 1st stage), a second input terminal of the delay unit of the (X+1)-th stage and a fourth input terminal of the delay unit of the X-th stage connected to a first same signal (see in Fig.2 that feedforward paths are present, e.g. clk<0> is provided to an input of the first stage as well as an input to the second stage, and so on), a third input terminal of the delay unit of the (X+1)-th stage and a first input terminal of the delay unit of the X-th stage are connected to a second same signal (see Fig.2, where e.g. clk<4> is also provided as an input to the first stage and an input to the second stage, and so on), a first input terminal of a delay unit of a first stage is electrically connected to a first output terminal of a delay unit of a N-th stage (see Fig.2, where the output of the last stage is fed back to the first stage), a second input terminal of the delay unit of the first stage and a fourth input terminal of the delay unit of the N-th stage connected to a third same signal (e.g. clk<3>), a third input terminal of the delay unit of the first stage and a first input terminal of the delay unit of the N-th stage connected to a fourth same signal (e.g. clk<7>), and a fourth input terminal of the delay unit of the first stage is electrically connected to a second output terminal of the delay unit of the N-th stage, wherein N is an integer, and 1<X<N-1 (see Fig.2 and discussion above, where an identical differential feed-forward structure is shown); 
each delay unit of each stage (shown in Fig.3) comprising a first inverter, a second inverter, a third inverter, and a fourth inverter, an input terminal of the first inverter being is a first input terminal of the delay unit, an input terminal of the second inverter being is a second input terminal of the delay unit, an input terminal of the third inverter being is a third input terminal of the delay unit, and an input terminal of the fourth inverter being is a fourth input terminal of the delay unit, an output terminal of the first inverter and an output terminal of the second inverter electrically connected to a first output terminal of the delay unit, and an output terminal of the third inverter and an output terminal of the fourth inverter electrically connected to a second output terminal of the delay unit (the inverters in 310 and 320, which each represent the inp, s1p, inm, and s1m inputs shown in Fig.2 and output om and op, the inputs/outputs being identical to the recited and disclosed relationship),  
the second inverter and the third inverter (e.g. 320) electrically connected to a frequency control terminal (s1sel), and whether to activate the second inverter and the third inverter is controlled by the frequency control terminal (s1sel may disable the inverters in the feedforward path, thus resulting in an single-path differential oscillator identical to that both recited and disclosed; see Table 1 and [0036]: “Since the second path or the third path may be a feedforward path, removing these paths may increase the phase delay in each delay cell. In essence, a ring oscillator comprising tri-stated auxiliary path(s) may work as a conventional single path ring oscillator”).

Claim 6: Chong discloses wherein: the delay unit of each stage further comprises a fifth inverter and a sixth inverter; an input terminal of the fifth inverter is electrically connected to a first output terminal of a delay unit to which the fifth inverter belongs, and an output terminal of the fifth inverter is electrically connected to a second output terminal of the delay unit to which the fifth inverter belongs; and an input terminal of the sixth inverter is electrically connected to a second output terminal of a delay unit to which the sixth inverter belongs, and an output terminal of the sixth inverter is electrically connected to a first output terminal of the delay unit to which the sixth inverter belongs (350, which comprises two inverters in an identical cross-coupled configuration).
Claim 7: Chong discloses a frequency comparison module (722, Fig.7) configured to compare an input data frequency (e.g. HS ref clock) with a preset reference frequency (e.g. ILO clock) to determine a level of a frequency control signal outputted by the frequency control terminal, so as to control whether to activate the second inverter and the third inverter (see [0050], Fig.7, and [0057]-[0058]).
Claim 10: Chong discloses a voltage-controlled oscillator control method, applied to the voltage-controlled oscillator according to claim 1, comprising: controlling whether to activate the second inverter and the third inverter under control of the frequency control terminal (see Table 1, Figs.8-9 and [0053]-[0058]).
Claim 11: Chong discloses wherein the voltage-controlled oscillator further comprises a frequency comparison module (722, Fig.7); and wherein controlling whether to activate the second inverter and the third inverter under control of the frequency control terminal comprises: comparing, through the frequency comparison module, an input data frequency with a preset reference frequency, activating the second inverter and the third inverter when the input data frequency is greater than the preset reference frequency, and not activating the second inverter and the third inverter when the input data frequency is less than the preset reference frequency (see Fig.9, [0057]-[0058], and Fig.5A, where the feedforward paths being disabled correspond to a lower frequency, thus the inverters 320 would be enabled/disabled in the same manner as the instant invention in order to increase/decrease the ring VCO frequency until it is substantially matched with the reference frequency).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chong.

Chong discloses the limitations of claim 1, as discussed above. Chong further generally discloses using a ring oscillator within a clock and data recovery circuit, which may be considered a “P2P interface” circuit, the “electronic circuit” including the CDR circuit. See [0004]. Chong does not explicitly disclose using the particular ring VCO of Figs.2 and 3 within this context. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the ring VCO of Chong within the described CDR circuit within the background as a suitable use for such a VCO.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Wu (US 6,160,457).

Chong discloses the limitations of claim 1, as discussed above. Chong further discloses that the inverters that are enabled/disabled may be accomplished via the structure shown in Fig.4, where switches may be provided between the inverter gates (1X, 2X, 4X) and supply/ground. However, Chong does not disclose the particular arrangement of claims 2 and 3 (corresponding to instant Fig.15), where the tri-state inverter has the enabling/disabling transistors (corresponding to T1, T2, T4, and T5 in Fig.15) between the input terminal and the supply terminals. However, Wu discloses that a tri-state inverter may have such a structure (Fig.2). 
Specifically, Wu discloses a tri-state inverter (22, 24, 28, 40, 34, 36; Fig.2) comprising a first control unit (34,22), a second control unit (24), a third control unit, and a fourth control unit; the frequency control terminal comprises a first frequency control terminal (O2) and a second frequency control terminal (O3), the first frequency control terminal outputting a signal opposite in phase to a signal outputted by the second frequency control terminal (see Table 1 and col.4,32-48, which describes the tri-state “NOT” gate functionality, where when O2=0 and O3=1, the tri-state inverter is disabled and when O2=1 and O3=0, the tri-state inverter is in an enabled state); the first control unit (NMOS within the transmission gate 34 receiving O2) is electrically connected to the first frequency control terminal (O2), a first level signal input terminal (VCC), an input signal terminal (input to 34), and a control terminal of the second control unit (both the NMOS of 34 and 22 are coupled to O2), respectively, and the first control unit is configured to, under control of the first frequency control terminal, turn on or turn off a connection between the first level signal input terminal and the control terminal of the second control unit (between the input of VCC and the gate of 24 via 22), and turn on or turn off a connection between the input signal terminal and the control terminal of the second control unit (between the input of 34 and the gate of 24); the second control unit (24) is electrically connected to the first level signal input terminal (VCC) and an output terminal of an inverter (output of the tri-state inverter) to which the second control unit belongs, respectively, and the second control unit is configured to, under control of the control terminal of the second control unit, turn on or turn off a connection between the first level signal input terminal and the output terminal of the inverter to which the second control unit belongs (the gate of 24 controlling the connection between VCC and the output in the inverter shown in Fig.2); the third control unit (36,28) is electrically connected to the second frequency control terminal (O3), a second level signal input terminal (ground), the input signal terminal (input to the 36/34), and a control terminal of the fourth control unit (gate of 30), respectively, and the third control unit is configured to, under control of the second frequency control terminal (O3), turn on or turn off a connection between the second level signal input terminal and the control terminal of the fourth control unit (via 28), and turn on or turn off a connection between the input signal terminal and the control terminal of the fourth control unit (via 36); the fourth control unit (30) is electrically connected to the second level signal input terminal (ground) and an output terminal of an inverter (output of the tri-state inverter) to which the fourth control unit belongs, respectively, and the fourth control unit is configured to, under control of a control terminal of the fourth control unit, turn on or turn off a connection between the second level signal input terminal and the output terminal of the inverter to which the fourth control unit belongs (via the gate of 30, which controls connection between the output of the tri-state inverter and ground; see Fig.2); the input signal terminal is the second input terminal or the third input terminal (in the combination of Chong and Wu, where the tri-state inverter structure of Wu is utilized as the inverters of Chong), the first control unit comprises a first transistor (22) and a second transistor (NMOS within transmission gate 34, which receives O2; see Fig.2), the second control unit comprises a third transistor (24), the third control unit comprises a fourth transistor (PMOS transistor within the transmission gate of 36) and a fifth transistor (28), and the fourth control unit comprises a sixth transistor (30); a gate electrode of the first transistor and a gate electrode of the second transistor are electrically connected to the first frequency control terminal (O2), and a first electrode of the first transistor is electrically connected to the first level signal input terminal (source, connected to VCC), a second electrode of the first transistor and a second electrode of the second transistor are electrically connected to a gate electrode of the third transistor (gate of 24; see Fig.2), and a first electrode of the second transistor is electrically connected to the input signal terminal (input to 34); a first electrode of the third transistor is electrically connected to the first level signal input terminal (source of 24, connected to VCC), and a second electrode of the third transistor is electrically connected to an output terminal of an inverter to which the third transistor belongs (drain of 24, connected to the output of the tri-state inverter); a gate electrode of the fourth transistor and a gate electrode of the fifth transistor are electrically connected to the second frequency control terminal (O3), a first electrode of the fourth transistor is electrically connected to the input signal terminal (input to 36), a second electrode of the fourth transistor and a second electrode of the fifth transistor are electrically connected to a gate electrode of the sixth transistor (gate of 30), and a first electrode of the fifth transistor is electrically connected to the second level signal input terminal (ground); and a first electrode of the sixth transistor is electrically connected to the second level signal input terminal (ground), and a second electrode of the sixth transistor is electrically connected to an output terminal of an inverter to which the sixth transistor belongs (drain of 30, connected to the output of the inverter).
Since the tri-state inverter of Fig.2 of Wu would provide the same function as the tri-state inverter of Fig.4 of Chong, both designs having an identical tri-state inverter functionality, the results of substituting the particular tri-state inverter design of Wu with that of Chong would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the tri-state inverter design of Wu in place of the design shown in Fig.4 of Chong as the simple substitution of one known element (the tri-state inverter of Chong) for another (the tri-state inverter structure of Wu) in order to obtain the predictable result of the same tri-state inverter function.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Motoyama (US 2004/0070459).

Chong discloses the limitations of claim 1, as discussed above. Chong further discloses that the inverters that are enabled/disabled may be accomplished via the structure shown in Fig.4, where switches may be provided between the inverter gates (1X, 2X, 4X) and supply/ground. However, Chong does not disclose the particular arrangement of claims 4 and 5 (corresponding to instant Fig.16), where the tri-state inverter has the enabling/disabling transistors (corresponding to T8/T9 in Fig.16) between the inverter transistors (T7/T8) and the output terminal. However, Motoyama discloses that a tri-state inverter may have such a structure (Fig.3). 
Specifically, Motoyama discloses a tri-state inverter structure comprising a fifth control unit (302), a sixth control unit (305), a seventh control unit (308), and an eighth control unit (311); the frequency control terminal comprises a first frequency control terminal (ENA_L) and a second frequency control terminal (ENA),  the first frequency control terminal outputting a signal opposite in phase to a signal outputted by the second frequency control terminal (ENA being inverted with ENA_L; see [0030], where ENA and ENA_L are complementary, thus inverted with one another); the fifth control unit (302) is electrically connected to an input signal terminal, a first level signal input terminal (source, VDD), and an input terminal of the sixth control unit (drain of 305), respectively, and the fifth control unit is configured to, under control of the input signal terminal (input 202), turn on or turn off a connection between the first level signal input terminal and the input terminal of the sixth control unit (see Fig.3); the sixth control unit is electrically connected to the second frequency control terminal (ENA) and an output terminal of an inverter to which the sixth control unit belongs, respectively (Output 214), and the sixth control unit is configured to, under control of the second frequency control terminal (ENA), turn on or turn off an electrical connection between an input terminal of the sixth control unit and the output terminal of the inverter to which the sixth control unit belongs (see Fig.3); the seventh control unit (308) is electrically connected to the first frequency control terminal (ENA_L), an output terminal of an inverter to which the seventh control unit belongs, and an output terminal of the eighth control unit (214), respectively, and the seventh control unit is configured to, under control of the first frequency control terminal, turn on or turn off a connection between the output terminal of the inverter to which the seventh control unit belongs and an output terminal of the eighth control unit (between 214 and the drain of 311); the eighth control unit (311) is also connected to the input signal terminal (212) and the second level signal input terminal (ground), respectively, and the eighth control unit is configured to, under control of the input signal terminal, turn on or turn off a connection between the second level signal input terminal and the output terminal of the eighth control unit (see Fig.3); and the input signal terminal is the a second input terminal or the a third input terminal (i.e. corresponding to the inputs of Fig.3 of Chong), the fifth control unit comprises a seventh transistor (302), the sixth control unit comprises an eighth transistor (305), the seventh control unit comprises a ninth transistor (308), and the eighth control unit comprises a tenth transistor (311); a gate electrode of the seventh transistor is electrically connected to the input signal terminal (212), a first electrode of the seventh transistor is electrically connected to the first level signal input terminal (VDD), and a second electrode of the seventh transistor is electrically connected to a first electrode of the eighth transistor (305); a gate electrode of the eighth transistor (305) is electrically connected to the second frequency control terminal (ENA), and a second electrode of the eighth transistor is electrically connected to an output terminal of an inverter (214) to which the eighth transistor belongs; a gate electrode of the ninth transistor is connected to the first frequency control terminal (ENA_L), a first electrode of the ninth transistor is connected to a second electrode of the tenth transistor (311), and a second electrode of the ninth transistor is electrically connected to an output terminal of an inverter (214) to which the ninth transistor belongs; and a gate electrode of the tenth transistor is connected to the input signal terminal (212), and a first electrode of the tenth transistor is connected to the second level signal input terminal (ground).
Since the tri-state inverter of Fig.3 of Motoyama would provide the same function as the tri-state inverter of Fig.4 of Chong, both designs having an identical tri-state inverter functionality, the results of substituting the particular tri-state inverter design of Motoyama with that of Chong would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the tri-state inverter design of Motoyama in place of the design shown in Fig.4 of Chong as the simple substitution of one known element (the tri-state inverter of Chong) for another (the tri-state inverter structure of Motoyama) in order to obtain the predictable result of the same tri-state inverter function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tajalli et al. (US 2020/0321915) and Mohan (US 7,102,449) disclose similar differential ring oscillator with feedforward paths. Hung (US 2011/0241791) discloses a similar tri-state inverter as recited in claims 2-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849